1. While it is not competent for a claimant testifying as to the change in condition of an injured member, for the purpose of showing an increase in permanent partial industrial handicap, to state that in her opinion such changed condition of injury is permanent (Atlanta Street Railroad Co. v. Walker, 93 Ga. 462 (2) 21 S.E. 48), nevertheless she may state the facts relatively to such condition, and from such facts, together with the remaining evidence, the director or board may determine the question of permanency.
2. Notwithstanding the testimony of a witness in a subsequent hearing is the same as to maximum percentage of industrial handicap as that given on a former hearing, when the director based the award on other testimony showing a lower percentage, such testimony is not incompetent, when taken in proper relation to all evidence in the case, to establish a greater percentage on the subsequent hearing on a claim of change of condition.
3. The evidence was sufficient to support the award based on a change in condition showing an increase of 8-1/3 per cent. in permanent, partial, industrial handicap, and this court is powerless to interfere. Smith v. Fidelity  Casualty Co., 63 Ga. App. 898, 899 (12 S.E.2d 366). The superior court did not err in affirming the award of the board approving the findings of the director.
Judgment affirmed. Broyles, C. J., and MacIntyre,J., concur.
                        DECIDED OCTOBER 14, 1941.